01/20/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 20-0505


                                      DA 20-0505
                                   _________________

JOEL WALBERG,

              Petitioner and Appellant,

        v.                                                        ORDER

STATE OF MONTANA,

              Respondent and Appellee.
                                 _________________

        Upon review of the Appellant’s Second Motion for Additional Time for Filing
Opening Brief, and there being no objection,
        IT IS ORDERED that the Appellant is GRANTED an additional thirty (30) days from
the original due date to file the Opening Brief. The Opening Brief will be due February 22,
2021.




                                                                             Electronically signed by:
                                                                                    Beth Baker
                                                                        Justice, Montana Supreme Court
                                                                                 January 20 2021